Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                          See MPEP § 606.01.

CONTACTLESS PUSH BUTTON SWITCH USING OPTICAL ELEMENTS 

Claim Objections
Claims 2-16 refer to “the switch” which lack antecedent basis given claim 1 provides for a “flexible switch”.  Correction or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7  are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nagahara et al. (US 4,904,832).

With respect to Claim 1; Nagahara et al. discloses a flexible switch [Fig. 3] comprising: a movable member 18 having a first end side 18b fixed as a swing fulcrum and a second end side 18a that swings; a pressing member 22 that presses [at 30, 31] a portion of the movable member 18 between a first end and a second end of the movable member, by receiving a pressing force from an outside source  [Col. 5 lines 28 and 51], and opens/closes a circuit as a result of the movable member swinging by being pressed by the pressing member [Col. 3 lines 33-35],  the movable member 18 is provided with a bent portion [Fig. 5 - unmarked side skirting between 18a/b] that is bent in a swinging direction.


With respect to Claim 2; Nagahara et al. discloses the movable member 18 is provided with a biasing portion 26 that generates a reaction force that resists against pressing of the pressing member 22 between a pressed part 23 that receives a pressing force of the pressing member and the second end 18a.

With respect to Claims 3 and 4; Nagahara et al. discloses the bent portion [Fig. 5 - unmarked side skirting between 18a/b] is formed between the pressed part 23 and both the first end 18b and the second end 18a.

With respect to Claim 6; Nagahara et al. discloses the pressing member 22 comes into contact with the movable member 18 at a plurality of contact parts 30, 31 and presses the movable member [Col. 4 lines 43-46].

With respect to Claim 7; Nagahara et al. discloses the pressing member 22 includes the contact parts 30, 31 on the first end side and the second end side relative to a center of a force of pressing the movable member 18 by receiving a pressing force from an outside source [Col. 5 lines 28 and 51].







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over             Nagahara et al. (US 4,904,832) in view of Fetter (US 2,374,986).   Nagahara et al. shows a flexible switch [Fig. 3] comprising: a movable member 18 as described in claim 1.
	However Nagahara et al. does not show or teach a buffering member that comes into contact with the movable member.
Fetter shows an analogous flexible switch [Figs. 1, 2] comprising a buffering member 42 that is provided so as to come into contact with the movable member [at 34].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible switch of                Nagahara et al. to further include a buffering member that comes in contact with the movable member as shown by Fetter thereby providing means by which the range of motion of the free end of the movable member could be adjusted to achieve various design objectives.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over          Nagahara et al. (US 4,904,832) in view of Pruchniak (US 6,075,518).   Nagahara et al. shows the flexible switch of claim 1 to which a pressing down operation [Col. 5 lines 28 and 51], outputs 10outputs a signal based on a motion of the movable member 18 included in the flexible switch.


	However Nagahara et al. does not show an operation device within which the flexible switch would be employed.
Pruchniak shows an operation device [Fig. 1] comprising: 5a pressing down operation portion 50 for receiving a pressing down operation from the outside and an analogous switch 34 to which a pressing down operation is received by the pressing down operation portion [Col. 3 lines 35-48].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the operation device shown by Pruchniak would serve as one of many applications of the flexible switch shown by Nagahara et al.

Allowable Subject Matter
Claims 5, 9-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                   
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833